Citation Nr: 1608287	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to service connection for a respiratory disability.


REPRESENTATION


Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD


D. Vazquez Diaz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2004 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection.

In November 2013 the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has undergone multiple VA examinations.  A December 2007 examination showed a diagnosis of exertional asthma with abnormal pulmonary function testing (PFT) findings.  A July 2008 examination showed abnormal PFT findings and that the Veteran reported occasional shortness of breath when walking.  Neither examination adequately addressed whether the Veteran had a respiratory disability at any time during the course of the appeal.

A January 2014 VA examination report is inadequate as it did not account for, or address in any way, the abnormal PFT results from 2007 and 2008, both during the course of the appeal.  See McClain v. Nicholson, 21 Vet.App. 319, 321 (2013) ("entitlement to service-connected disability compensation benefits may arise after the receipt of a claim").  Instead, the January 2014 VA examiner simply noted that 2012 PFT results were normal.  

The Veteran served in the Southwest Asia Theater of operations in the Persian Gulf.  As such, VA must consider, in addition to direct service connection, whether service connection is warranted for the Veteran's claimed disorders on a presumptive basis, as due to a qualifying chronic disability or an undiagnosed illness related to his service in the Persian Gulf.

Accordingly, the case is REMANDED for the following actions:

1. Ask the January 2014 VA examiner to issue an addendum opinion.  If that examiner is unavailable, arrange for a qualified medical professional to provide the following opinion.  The entire claims file, to include all electronic files, must be reviewed by the examiner.
2. The examiner must address if the Veteran has met the criteria for a diagnosis of a respiratory condition at any time during the course of the appeal, even if such disability resolved.
a. In responding to this question the examiner must address the diagnosis of exertional asthma from the 2007 examination and the abnormal PFT results from the 2007 and 2008 examinations.
b. If the examiner finds that the Veteran never met the criteria for a diagnosis of a respiratory disability at any time during the course of the appeal, the examiner must explain why the abnormal PFT results in the 2007 and 2008 examinations do not reflect the presence of a respiratory disability.
c. If the Veteran's complaints of respiratory symptoms cannot be attributed to a known clinical diagnosis at any point during the course of the appeal, then the examiner must opine as to whether it is at least as likely as not that the Veteran's respiratory symptoms represent "objective indications of a qualifying chronic disability" due to undiagnosed illness.  The examiner should note that the Veteran served in the Persian Gulf during his military service.
d. The examination report must include a complete rationale for all opinions expressed.

3. Then, after undertaking any additional development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




